EXHIBIT 10.71

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of February
1, 2005 (the “Effective Date”) by and between FiberNet Telecom Group, Inc., a
Delaware corporation, having its principal place of business at 570 Lexington
Avenue, 3rd Floor, New York, New York 10022 (“FiberNet”), and ML Capital
Services, LLC, a New York limited liability company (“Consultant”).

 

BACKGROUND

 

WHEREAS, Michael S. Liss, the managing member of Consultant (“Liss”), resigned
as President and Chief Executive Officer of FiberNet on January 31, 2004 (the
“Resignation Date”).

 

WHEREAS, Liss has retained his position as Chairman of the Board of Directors of
FiberNet (the “Board”).

 

WHEREAS, FiberNet desires to obtain Consultant’s advice and counsel with respect
to FiberNet’s ongoing business activities.

 

NOW THEREFORE, in consideration of the mutual covenants and promises made
herein, the parties agree as follows:

 

1. SERVICES AND AUTHORITY

 

1.1 Services. FiberNet hereby retains Consultant to perform the tasks and
responsibilities reasonably specified by the Board from time to time.
Specifically, Consultant shall provide general financial advisory services,
including, without limitation, assisting FiberNet in analyzing and evaluating
its business, operations and financial position in connection with potential
strategic transactions and public or private placements of debt or equity
securities. Consultant shall devote reasonable business time, attention and
energies to the performance of his responsibilities under this Agreement.
Consultant represents and warrants that the services will be performed in
accordance with industry standards and in compliance with all applicable laws.

 

1.2 Independent Contractor. FiberNet and Consultant expressly acknowledge and
agree that no employment, partnership or joint venture relationship is created
by this Agreement. Consultant shall act at all times as an independent
contractor under this Agreement, and FiberNet is not liable for employment or
withholding taxes respecting Consultant. Consultant is free to contract with,
and provide services to, any third parties. Except as otherwise expressly
provided for in this Agreement and in the compensation plan for the Board,
Consultant will not receive or be entitled to receive any compensation or
benefits of any kind from FiberNet. Further, Consultant has no right, power or
authority to bind or obligate FiberNet in any manner whatsoever or to affix
his/its name or signature on behalf of FiberNet.

 

1.3 No Commitment. The parties expressly acknowledge that this Agreement is not
an exclusive agreement for any services. This Agreement does not constitute any
commitment by FiberNet to consummate any financing or strategic transaction, and
FiberNet will determine in its sole and absolute discretion whether or not (and
on what terms) to consummate any financing or strategic transaction.

 



--------------------------------------------------------------------------------

1.4 Special Procedures. Consultant recognizes that, in his capacities as
Chairman of the Board and as a consultant of FiberNet, certain conflicts of
interest may arise. Consultant therefore expressly acknowledges that he has
certain duties and obligations under Delaware General Corporation Law that arise
by virtue of such capacities, including, without limitation, a duty to recuse
himself at the request of the Board from any Board discussion, resolution,
written consent or other consideration concerning (a) the terms of this
Agreement, including, without limitation, any compensation to be paid hereunder,
and (b) any corporate action that could reasonably implicate this Agreement or
otherwise give rise to a potential conflict of interest with respect to such
capacities.

 

2. TERM AND TERMINATION

 

The term of this Agreement commences on the Effective Date and terminates six
months after the Effective Date. This Agreement is subject to renewal upon
mutual written agreement of the parties. If Consultant commits a material breach
of this Agreement, then FiberNet may terminate this Agreement upon thirty days’
prior written notice and opportunity to cure.

 

3. COMPENSATION

 

3.1 Fees. FiberNet shall pay Consultant $200,000.00 per annum in connection with
the services rendered pursuant to this Agreement, which fee is payable in
bi-weekly installments. In addition, Consultant may receive (as may be
determined by the Board, subject to the written approval of the Board upon the
affirmative recommendation of the Audit Committee) additional compensation in
connection with Consultant’s advisory services pursuant to a separate written
agreement between the Parties. The foregoing compensation is in addition to, and
not in lieu of, any and all compensation that Consultant may receive from
FiberNet in his capacity as a member of the Board.

 

3.2 Benefits. Until the expiration of Consultant’s COBRA period (i.e., eighteen
months following the Resignation Date), FiberNet shall reimburse Consultant for
all premiums payable in connection with Consultant’s continuing participation in
the medical and dental insurance plans that are provided by FiberNet from time
to time to its executive officers. FiberNet shall also continue to pay all
premiums associated with the life and disability insurance policies that
FiberNet maintained for Consultant’s benefit as of the Resignation Date.

 

3.3 Office Space. FiberNet shall provide Consultant with reasonable office space
(including usage of a computer and telephone) in connection with performing
services under this Agreement.

 

3.4 Expenses. FiberNet shall reimburse Consultant for all reasonable and
necessary travel expenses incurred by him on behalf of FiberNet in connection
with the performance of his duties hereunder upon presentation of receipts
therefor.

 

4. INDEMNIFICATION

 

4.1 FiberNet shall indemnify and hold Consultant harmless from and against any
and all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts (collectively,
“Losses”) arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative (collectively,
“Claims”) in which Consultant is involved as a party or otherwise by reason of

 

2



--------------------------------------------------------------------------------

this Agreement but only to the extent that Consultant’s conduct in respect of
any such Claim does not constitute or involve gross negligence or willful
misconduct.

 

4.2 Consultant shall indemnify and hold FiberNet harmless from and against any
and all Losses arising from any and all Claims in which FiberNet is involved as
a party or otherwise by reason of Consultant’s gross negligence or willful
misconduct under this Agreement.

 

4.3 The rights to indemnification set forth herein are not exclusive of any
other rights to which the indemnified party may be contractually or legally
entitled. The terms of this Section 4 will survive the termination or expiration
of this Agreement and inure to the benefit of each Party’s successors and
assigns.

 

5. LIMITATION OF LIABILITY

 

EXCLUDING ANY AMOUNTS DUE AND PAYABLE HEREUNDER PURSUANT TO SECTION 3 HEREOF OR
ANY LIABILITY INCURRED IN CONNECTION WITH ANY INDEMNIFICATION OBLIGATIONS OR
INTENTIONAL BREACHES OF CONFIDENTIALITY HEREUNDER, IN NO EVENT WILL EITHER PARTY
BE LIABLE TO THE OTHER FOR (A) ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES REGARDLESS OF THE FORM OF ACTION OR
WHETHER OR NOT SUCH DAMAGES WERE FORESEEN OR UNFORESEEN OR (B) DIRECT DAMAGES IN
EXCESS OF $200,000.

 

6. GENERAL PROVISIONS

 

6.1 Confidentiality. Consultant acknowledges that FiberNet may disclose
confidential information (“Confidential Information”) to him in connection with
his performance under this Agreement. Consultant agrees to: (a) use or disclose
Confidential Information solely for the purpose of performing his obligations
under this Agreement; (b) use all reasonable precautions to keep Confidential
Information secret and to prevent its disclosure to third parties without the
prior written consent of FiberNet; and (c) return all Confidential Information
promptly upon FiberNet’s request or upon any termination of this Agreement.

 

6.2 Construction and Interpretation. This Agreement is governed by the laws of
the State of New York without regard to conflict of law principles. The parties
hereby consent to jurisdiction and venue in the federal and state courts of the
State of New York, located in the City of New York. In the event that any term
or provision of this Agreement is found to be unenforceable in a court of law
for any reason, it will be replaced by an enforceable provision to the same or
nearest possible equivalent effect and the remainder of this Agreement will not
be affected thereby.

 

6.3 Miscellaneous. This Agreement represents the entire understanding of the
parties with respect to the specific matter of this Agreement and supersedes all
previous understandings, written or oral, between the parties with respect to
the subject matter. This Agreement may only be amended by a writing executed by
both parties. Failure by FiberNet or Consultant to insist upon the other party’s
compliance with any provision in this Agreement shall not be deemed a waiver of
such provision. This Agreement may be executed by the parties on any number of
separate counterparts, and all of these counterparts taken together will be
deemed to constitute one and the same instrument.

 

* * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FiberNet and Consultant have caused this Agreement to be
signed by their authorized representatives.

 

FIBERNET TELECOM GROUP, INC.

By:    

Name:

   

Title:

   

 

ML CAPITAL SERVICES, LLC

By:    

Name:

   

Title:

   

 